UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: December 13, 2011 (Date of earliest event reported) A. M. CASTLE & CO. (Exact name of registrant as specified in its charter) Maryland 1-5415 36-0879160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1420 Kensington Road, Suite 220 Oak Brook, Illinois 60523 (Address of principal executive offices) Registrant's telephone number including area code: (847) 455-7111 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13 e-4(c) under the Exchange Act (17 CFR 240.13 e-4(c)) Item 8.01 Other Events. On December 13, 2011, A. M. Castle & Co. (“Company”) issued a press release announcing that the Company has priced its previously announced offering of $225 million aggregate principal amount of senior secured notes due 2016 and $50 million aggregate principal amount of convertible senior notes due 2017.The press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release date December 13, 2011. Cautionary Statement on Risks Associated with Forward Looking Statements Information provided and statements contained in this report that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act, Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the Private Securities Litigation Reform Act of 1995. Such forward-looking statements only speak as of the date of this report and the Company assumes no obligation to update the information included in this report. Such forward-looking statements include information concerning our possible or assumed future results of operations, including descriptions of our business strategy and outlook. These statements often include words such as “may,” “will,” “believe,” “expect,” “anticipate,” “intend,” “predict,” “plan,” or similar expressions. These statements are not guarantees of performance or results, and they involve risks, uncertainties, and assumptions. Although we believe that these forward-looking statements are based on reasonable assumptions, there are many factors that could affect our actual financial results or results of operations and could cause actual results to differ materially from those in the forward-looking statements.Further information on these risks and uncertainties is provided under Item 1A “Risk Factors” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which disclosure is incorporated herein by reference, and elsewhere in reports that we file or furnish with the SEC. All future written and oral forward-looking statements by us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to above. Except for our ongoing obligations to disclose material information as required by the federal securities laws, we do not have any obligations or intention to release publicly any revisions to any forward-looking statements to reflect events or circumstances in the future or to reflect the occurrence of unanticipated events. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A. M. CASTLE & CO. December 13, 2011 By: /s/Robert J. Perna Robert J. Perna Vice President, General Counsel & Secretary -2- EXHIBIT INDEX ExhibitNo. Description Page Number Press Release dated December 13, 2011. EX-1 -3-
